Citation Nr: 0316667	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-13 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
reaction to shots and pills.

2.  Entitlement to service connection for a breathing 
disorder.

3.  Entitlement to an increased (compensable) rating for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.

This case came before the Board of Veterans' Appeals (Board) 
partly from a March 1999 RO decision which denied an 
increased (compensable) rating for a right knee disability.  
The veteran also appeals a September 2001 RO decision which 
denied service connection for residuals of reaction to shots 
and pills, and for a breathing disorder, including as due to 
undiagnosed illness.  With regard to the service connection 
claims, the Board accepts a statement of the veteran's 
representative as being an adequate substantive appeal.  The 
present Board decision addresses the service connection 
issues; the increased rating issue is the subject of the 
remand at the end of the decision.


FINDINGS OF FACT

1. The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

2.  The veteran does not currently have diagnosed residuals 
of reaction to shots and pills, and there are no objective 
indications of a related problem from undiagnosed illness, 
let alone of at least 6 months duration and to a compensable 
degree.

3.  The veteran does not currently have a diagnosed breathing 
disorder, and there are no objective indications of a related 
problem from undiagnosed illness, let alone of at least 6 
months duration and to a compensable degree.


CONCLUSIONS OF LAW

1.  Claimed residuals of reaction to shots and pills were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  A claimed breathing disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran served on active duty in the Marines Corps from 
November 1988 to November 1992, and this included service in 
Southwest Asia during the Persian Gulf War.  His service 
medical records note that in November 1989 he complained of a 
cough and head congestion; physical examination revealed the 
lungs to be clear to auscultation, without rales, rhonchi, or 
wheezing; and the assessment was probable respiratory 
infection.  A March 1992 treatment report noted an assessment 
of resolving flu; physical examination revealed the lungs to 
be clear.  The veteran's service separation examination in 
October 1992 showed the lungs and chest were normal.  On a 
related medical history form, the veteran related that he 
coughed up blood during an upper respiratory infection six 
months earlier, but he did not go on sick call for the 
problem, and he had no shortness of breath, chest pain or 
persistent cough as a result.  The service medical records do 
not mention any reaction to shots and pills.

In April 1994, a VA general physical examination was 
conducted.  The veteran reported intermittent episodes of a 
sensation of not getting enough air into his lungs, lasting 
about 30 seconds, but he said the problem was without 
shortness of breath and he denied any wheezing.  Physical 
examination of the respiratory system revealed the lungs to 
be without wheezes, rales, or rhonci.  The veteran stated 
that he could climb eight to nine flights of stairs before he 
got short-winded.  No respiratory disorder was diagnosed.

Post-service treatment records from 1994 to 1999 were 
received from the USA Family Practice Center.  These concern 
various ailments and do not refer to breathing problems or a 
reaction to shots and pills.  A May 1998 treatment report, 
concerning a right knee condition, mentions that the veteran 
was a very athletic individual, and that he ran ten to twelve 
miles a week, rides a bicycle, and lifts weights.  

In December 1998, a VA general physical examination was 
conducted.  The veteran denied any breathing or lung 
problems.  Physical examination revealed the chest was 
symmetrical, and lungs clear to auscultation.  X-ray 
examination of the chest was normal.  It also noted that 
there was no lung disease or breathing problem detected 
clinically, as well as no residuals of vaccinations given 
before the Persian Gulf war.  

A notation in the claims folder indicates that the veteran 
had called to reschedule a VA respiratory examination which 
the RO had scheduled for him.  It was noted that the VA 
respiratory examination was rescheduled at the veteran's 
request in August 1999, but he failed to report for the 
examination.

In February 2001, lay statements were received from family 
members and friends of the veteran.  These refer to problems 
which are not involved in the appealed claims for service 
connection.

In April 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Act of 2000. 

II.  Analysis

The veteran contends that service connection is warranted for 
residuals of reaction to shots and pills and for a breathing 
disorder.  Through correspondence, the rating decision, and 
the statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claims.  
Pertinent identified records have been obtained, and the 
veteran has been given VA examinations.  He also failed to 
report for a respiratory examination.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R., Part 4, not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any know clinical 
diagnosis. There must be objective signs that are perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification.  There must be 
a minimum of a 6-month period of chronicity.  There must be 
no affirmative evidence that relates the undiagnosed illness 
to a cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 
38 C.F.R. 3.317.  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply. VAOPGCPREC 8-98.  The Board notes that the Persian 
Gulf War provisions were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  

A.  Residuals of Reaction to Shots and Pills

Service medical records from the veteran's 1988-1992 active 
duty do not show any reaction to shots and pills given during 
service, nor is there mention of any residuals.  Post-service 
medical records likewise are negative for such a condition.  
A 1998 VA examination noted the veteran had no residuals of 
vaccinations for the Persian Gulf War.  

There is no medical diagnosis of residuals of reaction to 
shots and pills, and thus there is no basis for direct 
service connection.  Degmetich v. Brown, 104 F. 3d 1328 
(1997).  Moreover, there is no basis for service connection 
under the Persian Gulf War provisions concerning undiagnosed 
illness, since there are no objective indications of a 
related problem, let alone of at least 6 months duration and 
to a compensable degree.

The weight of the credible evidence is against the claim for 
service connection.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Breathing Disorder

The veteran's service medical records show acute and 
transitory respiratory symptoms associated with episodes of 
the common cold (upper respiratory infection) and flu, but 
there is no indication of a chronic respiratory disorder, and 
the service separation examination shows normal lungs.  The 
veteran failed to report to a VA respiratory examination.  
Post-service treatment records and general VA examinations 
include isolated vague complaints concerning breathing, but 
it was objectively found that his lungs are normal and he has 
no chronic breathing problem.

There is no medical diagnosis of a breathing disorder, and 
thus there is no basis for direct service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (1997).  Moreover, there 
is no basis for service connection under the Persian Gulf War 
provisions concerning undiagnosed illness, since there are no 
objective indications of a related problem, let alone of at 
least 6 months duration and to a compensable degree.

The weight of the credible evidence is against the claim for 
service connection.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for residuals of reaction to shots and 
pills is denied.

Service connection for a breathing disorder is denied.


REMAND

The veteran is seeking an increased (compensable) rating for 
a right knee disability.  In November 2001, he filed a 
statement in which he indicated there were related treatment 
records at the VA outpatient clinic in Mobile, Alabama.  
Under the circumstances, the RO should obtain these records.  
The Board also notes that it has been several years since the 
last VA examination to determine the severity of the right 
knee disorder.  Thus, as part of the duty to assist the 
veteran with his claim, another examination is warranted.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, this issue is remanded to the RO for the 
following action:

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for right knee problems from 
1998 to the present.  The RO should then 
obtain copies of related medical records 
which are not already on file, including 
those from the VA outpatient clinic in 
Mobile, Alabama.

2.  The RO should then have the veteran 
undergo a VA orthopedic examination to 
determine the severity of his service-
connected right knee disability.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
findings necessary for rating the 
condition should be provided, such as 
range of motion in degrees, objective 
evidence of pain on motion, and the 
presence and degree of knee instability.

3.  Thereafter, the RO should review the 
claim for an increased rating for a right 
knee disability.  If the claim is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



